 



Exhibit 10.17
SuccessFactors
Performance and Talent Management

      Paul Albright   San Mateo, California, July 16, 2007

Dear Paul:
     On behalf of SuccessFactors, Inc. (the “Company”), I am pleased to offer
you employment with the Company on the terms set forth below.
     1. Position. Paul you will partner and report to the CEO, Lars Dalgaard,
with the title of GM of SMB and CMO, with primary responsibility for 4 roles,
you will work out of our office located in San Mateo, CA. By signing this
letter, you confirm with the company that you are under no contractual or other
legal obligations that would prohibit you from performing your duties with the
Company.
          a. The General Manager of our Small and Medium Business unit,
including P&L, product management and marketing for those businesses
          b. The Business Development and Alliances business unit, which
includes the Enterprise and SMB go to market approach from HRO to Resellers, and
co-marketing partners
          c. The Marketing Communications area, including inbound leadgen, web
marketing, as well as PR
          d. The New Business Operations area, including Training, Business
Transformation Services, which also is a P&L, Competitive intelligence, as well
as Content Product Execution.
     2. Compensation. You will qualify for a $450,000 On Target Earning, split
between base, and incentive compensation, annual performance bonus upon reaching
certain mutually established goals set by you and the Company.
          a. $250,000. will be your annual base, less payroll deductions and all
required withholdings. You will be paid your salary in accordance with the
Company’s regular payroll policy. The Company may modify compensation from time
to time as it deems necessary.
          b. You will be eligible for $200,000 performance bonus upon reaching
certain mutually established goals set by you and the Company.
     3. Stock Option. We will recommend to the Board of Directors (the “Board”)
of the Company that at the next Board meeting after your commencement date, you
be granted an incentive stock option (the “Option”) entitling you to purchase up
to 525,000 (five hundred twenty-five thousand) shares of Common Stock of the
Company at the then current fair market
/S/ AB Initials of Employee

1



--------------------------------------------------------------------------------



 



value price as determined by the Board at that meeting, subject to Board
approval. The shares subject to the Option shall vest pursuant to a four-year
vesting schedule, which shall provide that twenty- five percent (25%) of the
shares subject to the Option shall become vested after you complete one year of
continuous full time service with the Company, and one forty-eighth (1/48th) of
the shares subject to the Option shall vest for each month of your continuous
full time service thereafter. Your Option shall be subject to the terms and
conditions of the Company’s Stock Option Plan and form of Stock Option Agreement
which will be distributed after the Board approves your Option.
     4. Benefits. You will also be entitled to receive the standard employee
benefits made available by the Company to its employees of your same level to
the full extent of your eligibility including, medical, dental and vision
insurance, fifteen (15) days Paid Time Off (“PTO”) and two (2) floating holidays
annually. During your employment, you shall be permitted, to the extent
eligible, to participate in the Company’s Flexible Spending Account plan and
401(k) plan or any other similar benefit plan of the Company that is available
to employees generally. Participation in any such plans shall be consistent with
your rate of compensation to the extent that compensation is a determinative
factor with respect to coverage under any such plan. Details about these
benefits plans are available for your review. Company may modify compensation
and benefits from time to time as it deems necessary.
     5. Compliance with Company’s Policies and Procedures. As a Company
employee, you will be expected to abide by the Company’s policies and procedures
and acknowledge in writing that you have read and Company’s Employee Handbook.
Your acceptance of this offer and commencement of employment with the Company is
contingent upon the execution of the Company’s Proprietary Information and
Inventions Agreement, a copy of which is enclosed for your review and execution
prior to or on your Start Date.
     6. Employment Relationship. Your employment with the Company will be “at
will”, meaning that either you or the Company may terminate your employment at
any time and for any reason, with or without cause. Any contrary verbal, written
or implied representations which may have been made to you are superseded by
this written offer. This is the full and complete agreement between you and the
Company with respect to the subject matters herein. Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
the Company’s Chief Executive Officer.
     7. Dispute Resolution Procedure. As a condition of employment with the
Company, you will be required to sign and abide by the terms of the Company’s
dispute resolution procedure, which is incorporated into this offer letter by
reference and found in the Company’s Proprietary Information and Inventions
Agreement.
     8. Proof of Right to Work. For purposes of federal immigration law, you
will be required to provide to the Company documentary evidence of your identity
and eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.
/S/ AB Initials of Employee

2



--------------------------------------------------------------------------------



 



     9. Change of Control. Notwithstanding the foregoing, in the event your
employment is terminated (a) by the Company or by a successor entity for any
reason other than cause, or (b) by you for a Good Reason, following a change of
control, and you have performed the duties requested by the new team for a
proper hand-over, after
          a. one (1) year of employment, you will have earned 1 year of
accelerated vesting in addition to your, at the time, normally vested shares.
          b. two (2) years of employment, you will have earned 2 years of
accelerated vesting in addition to your, at the time, normally vested shares.
          c. and you shall also be entitled to a severance payment equal to
6 months of your then in effect On-Target Earnings (that the Termination Date
shall not have occurred prior to such transaction), and additionally 1 month for
each year for each year employed after the second year.
As used herein (i) “Cause” means, upon the good faith determination by the
Company’s Board of Directors: (i) commission of acts which cause or have the
potential to cause conviction for any crime which constitutes a felony;
(ii) commission of any act of fraud or misappropriation of funds of the Company,
whether prior to or subsequent to the date of your employment; (iii) acts of
willful or gross misconduct; (iv) gross negligence of your duties and
responsibilities to the Company; (v) insubordination or failure to follow the
reasonable policies or directions of the Board of Directors of the Company;
(vi) breach of any terms of your agreements with the Company; (ii) “Change of
Control” means (a) any merger, reorganization, consolidation or combination by
the Company with or into a third party in which the holders of the Company’s
outstanding shares immediately before such consolidation or merger, do not,
immediately after such consolidation or merger, retain stock representing a
majority of the voting power of the surviving corporation of such consolidation
or merger (excluding any merger effected exclusively for the purpose of changing
the domicile of this Company, or any transaction or series of transactions
principally for bona fide equity financing purposes in which cash is received by
the Company or any successor or indebtedness of the Company is canceled or
converted or a combination thereof); or (b) a sale or other disposition of all
or substantially all of the assets of this Company; (iii) “Good Reason” means
(a) substantial reduction of your rate of compensation; (b) material reduction
in your duties, provided, however, that a change in job position (including a
change in title) shall not be deemed a “material reduction” unless your new
duties are substantially reduced from prior duties; or (c) relocation of your
principal place of employment to a place greater than 75 miles from your then
current principal place of employment. References to the Company in the previous
sentence shall also be deemed to include its acquirers or successor.
     This letter, together with the Proprietary Information and Inventions
Agreement, sets forth the terms of your employment with the Company and
supersede any prior representations or agreements whether written or oral. This
letter may not be modified or amended except by a written agreement, signed by
the Company and by you.
/S/ AB Initials of Employee

3



--------------------------------------------------------------------------------



 



     We are all delighted to be able to extend you this offer and look forward
to working with you. This offer expires at the close of business, July 16, 2007.
In addition, this offer may be contingent on the results of reference and/or
background checks.
Very truly yours,

         
ACCEPTED AND AGREED:
       
Lars Dalgaard
  Paul Albright    
CEO & President
       
/s/ Lars Dalgaard
  /s/ Paul Albright      
 
         
Signature
       
 
         
Date
       
July 16, 2007
  July 16, 2007      
 
  Anticipated Start Date    

Attachment: Proprietary Information and Inventions Agreement
/S/ AB Initials of Employee

4